Title: To George Washington from Henry Knox, 14 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department July 14th 1794
               
               In pursuance of the request of the Secretary of State transmitted by your direction I have the honor to submit the following opinion upon the two points suggested to wit.
               
               First. The information contained in James Seagrove’s letter of  relatively to the design of certain lawless persons to establish by force settlements upon the lands belonging to the Creek Nation of Indians, the possession of which the United States have solemnly guaranteed to the said Nation by the treaty of New York.  Secondly. The resolves of certain people assembled in Kentucky on the 23d of May last and their remonstrance to the President of the United States signed James Muter Chairman.
               As to the first object, no doubt can be entertained that if the design suggested by Mr Seagrove really exists, that it is an indispensible duty of the United States to prevent the execution at every hazard and at every expence. But it seems necessary in the first instance that ample evidence should be obtained of the intention, and the probable time and means of its execution. For which purpose an instruction to the Governor of Georgia appears to be proper that he collect and transmit all the evidence he can obtain upon the subject and that as much thereof as possible be on oath.
               If upon the receipt of this information the design should be proved, the following measures are submitted.
               First That a solemn proclamation of the President of the United States be issued, prohibiting the measure and calling upon all persons civil or military to aid in the prevention.
               Secondly. That all the continental recruits who can be collected for the purpose, and who may probably by the first day of November next amount with the Troops already in Georgia to about five hundred be transported to the frontiers of that State—the season between the present and the first of November will be too sickly to admit of the measure of new troops being sent to the said frontiers at an earlier period.
               Thirdly, That if necessary to order five hundred of the Minute Men of Georgia and One thousand five hundred of South Carolina under a Major General and to be designated by the President to march against and to disperse any body of Men who may be established on the said Indian lands and to secure for trial all the heads or ringleaders.
               Fourthly. To have a statement of the whole transactions prepared for Congress and that the President in his next speech
                  
                  animadvert strongly upon the heinousness of the offence and urge the solemn obligations of the United States to protect the said Indians Lands conformably to Treaty.
               With respect to the second object the proceedings in Kentuckey—It is submitted,
               That no notice be at present taken of the remonstrance & resolves of a number of persons, the illegality of whose meeting seems to be unquestionable.
               But it would appear proper that at the meeting of Congress the President should take notice also in his speech of the resolves & remonstrance in a temperate but firm manner. In which the most unfounded assertions of a total want of protection should be particularly pointed out, which it is conceived may be done in such a shape and supported by such documents as must in the opinion of the candid and well informed part of the community overwhelm the authors of the Calumny with shame and contempt. I have the honor to be with great respect Sir Your obedient Servant
               
                  H. Knox secy of War
               
            